DETAILED ACTION
This action is in response to the RCE (Request for continued examination) on October 7, 2022.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2022 has been entered. 

                                  Response to Arguments
Applicant’s arguments on October 7, 2022 with respect to USC 103 rejection of claims 1-24 have been considered, and after an additional search, the Examiner respectfully disagrees. Applicants argues that “each of newly amended Independent Claim 1, newly amended Independent Claim 9, and newly amended Independent Claim 17 explicitly describe embodiments of the present invention including specific recitation of embodiments including particular recitations pertaining to “overlay data objects appearing at different hierarchical levels” and the corresponding “tags” and “said overlay data objects including a top-priority overlay which identifies said nodes with problems requiring immediate attention”. Applicant respectfully points out that newly amended Independent Claim 1, newly amended Independent Claim 9, and newly amended Independent Claim 17 are not disclosed by the teachings of Pawar.”. 
The examiner points the Applicant’s to specification, paragraphs [0010]-[0011], [0018]-[0022] and [0034], wherein the “Datacenter 100 is organized as a three-level hierarchy (datacenter, hosts, virtual machines), while the present invention can also be applied to hierarchies with lesser or greater numbers of hierarchical levels; Host includes a host machine and a hypervisor. While datacenter image 1001 provides for three hierarchical levels of representation, other scenarios can provide for more or' viewer hierarchical level of representation. For example, the datacenter may belong to a group of datacenters; in that case another level will he added at the top. For another example, the VMs cart include containers, adding another level at the bottom. For a third example, in some datacenters, hosts are arranged in clusters; in that ease, there can be four levels, a root datacenter level, a cluster level, a host level, and a VM level. In these 10 three examples, the datacenter images can provide four or more levels of representation. Overlays are designed such that the associated tags can appear at different hierarchical levels. For the top-priority overlay, the top- priority 00 tag 214 appears at all three hierarchical levels.”
Sugabrahmam teaches [0014], [0024], and Fig. 1, Fig. 3., a three-level hierarchy of virtual datacenters and hosts with virtual machines and hypervisors. The hypervisors provide a software interface layer/overlay that abstracts computing resource hardware into virtualized hardware, enabling sharing of the computing resource hardware among virtual machines. An RPO can be specified in terms of time, write operations, amount of data changed, etc. For example, if an RPO for a certain set of data objects is specified as twenty-four hours, then a storage replication method designed to support this RPO would need to replicate the set of data objects at least every twenty-four hours.  Fig. 3 shows a level with (GUID). The recovery manager tags all datastores that are part of a consistency group with a group tag. All datastores that belong to the same group will have the same tag assigned to them. Also, FIG. 4 is a flow diagram showing the tagging of a datastore with replication properties.
Sugabrahmam [0058]-[0059] also presents an alert or warning in a user interface such as check-boxes used by the user to access virtualization management module. May transmit an alert to the user. 
See also Pawar [0320], wherein user interface elements may comprise elements such as check boxes from graphical user interface, command line interface, and other suitable interfaces. In addition, Pawar teaches in [0180]-[0209], wherein a snapshot copy which may include a set of pointers/tags derived from datacenter components, file system or an application. Each pointer points to a respective stored data block, so collectively, the set of pointers reflect the storage location and state of the data object, file or volume or data set at a particular point in time when the snapshot copy was created. A snapshot may generally capture the directory structure of an object in primary data such as a file or volume or other data set at a particular moment in time and may also preserve file attributes and contents. Files or other data objects can be associated with user-specified identifiers e.g., tag entries in the media agent to facilitate searches of stored data objects. It can comprise separate nodes in a mult-layer hierarchical representation as shown in Fig. 1C.
Regarding independent claims 9 and 17, Applicant has not overcome the rejections. See arguments regarding same subject matter above.

Regarding dependent claims 2, 4-8, 10, 12-16 and 18-24, Applicant has not overcome the rejections and they remain similarly rejected.
Further, Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
			
			    Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 3 and 11 are cancelled. Claims 2, 4-10 and 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pawar al. (US 2014/0181046 A1) in view of Sugabrahmam et al. (US 2016/0062853 A1.)

Regarding claim 1, Pawar discloses “A process comprising: capturing snapshots of a target datacenter, each snapshot representing a state of the target datacenter at a respective time, the target datacenter including datacenter components, each snapshot including values of respective parameters of respective datacenter components:; (See [0085], [0090]) (The information management system 100 may create and manage multiple secondary copies 116 of a particular data object or metadata, each representing the state of the data object in primary data 112 at a particular point in time. Moreover, since an instance of a data object in primary data 112 may eventually be deleted from the primary storage device 104 and the file system, the information management system 100 may continue to manage point-in-time representations of that data object, even though the instance in primary data 112 no longer exists. By electing to restore primary data 112 from a snapshot taken at a given point in time, users may also return the current file system to the state of the file system that existed when the snapshot was taken. In one example, a disk array capable of performing hardware snapshots stores primary data 112 and creates and stores hardware snapshots of the primary data 112 as secondary copies 116.)
“comparing snapshots to identify changes in the values occurring between the respective times of the snapshots and generating a datacenter representation of the target datacenter, the datacenter representation including, component representations of the datacenter components, and tags in visual association with respective component representations, each tag indicating a change that occurred between the snapshots being compared to the respective value of a respective parameter for the component represented by the component representation in visual association with the tag”(See [0180], [0209]) (A snapshot copy may include a set of pointers/tags derived from datacenter components, file system or an application. Each pointer points to a respective stored data block, so collectively, the set of pointers reflect the storage location and state of the data object, file(s) or volume(s) or data set(s) at a particular point in time when the snapshot copy was created. A snapshot may generally capture the directory structure of an object in primary data 112 such as a file or volume or other data set at a particular moment in time and may also preserve file attributes and contents. Files or other data objects can be associated with user-specified identifiers (e.g., tag entries) in the media agent 144 (or other indices) to facilitate searches of stored data objects. The metabase can also allow efficient, automatic identification of files or other data objects to associate with secondary copy or other information management operations. Some types of snapshots do not actually create another physical copy of all the data as it existed at the particular point in time, but may simply create pointers that are able to map files and directories to specific memory locations (e.g., disk blocks) where the data resides, as it existed at the particular point in time. For example, a snapshot copy may include a set of pointers derived from the file system or an application. Each pointer points to a respective stored data block, so collectively, the set of pointers reflect the storage location and state of the data object (e.g., file(s) or volume(s) or data set(s)) at a particular point in time when the snapshot copy was created.)
But, Pawar does not explicitly disclose “wherein said tags appear the same on each of said respective component representations, said tags appearing with unique identifiers at each of said respective component representations, said tags further providing additional identification and explanation of what said tags represent when a user utilizes a user interface to interact with said tags.”
However, Sugabrahmam teaches “wherein said tags appear the same on each of said respective component representations, said tags appearing with unique identifiers at each of said respective component representations, said tags further providing additional identification and explanation of what said tags represent when a user utilizes a user interface to interact with said tags.” (See Fig. 3 [0044]-[0045]) (Recovery manager 306 tags all datastores that are part of a consistency group with a consistency group tag 322 which contains a unique group identifier ("<Consistency-Group-GUID>"). In this way, all datastores that belong to the same consistency group will have the same tag assigned to them. Similarly, recovery manager 306 tags all datastores that are part of a protection group with a protection group tag 324 which contains a protection group identifier ("<Protection-Group-GUID>"). The tag category of the assigned tags may be a distinct field of metadata, or in other embodiments, may be specified using a predetermined prefix in the tag name. Tag manager 308 of recovery manager 306 tags datastore 302.sub.1 with a replication status tag 320 indicating datastore 302.sub.1 is configured to storage-based replication (i.e., "Status: Replicated"), with a consistency group tag 322 specifying the identifier associated with Consistency Group 1 (e.g., "CG-GUID: 0001"), and a protection group tag 324 specifying the identifier associated with Protection Group A (e.g., "PG-GUID: 000A").
But, Pawar does not explicitly disclose “said datacenter representation including a three-level hierarchy a topological representation including a representation of nodes and representations of corresponding node connections, said three-level hierarchy topological representation facilitating recognition by said user of relationships between said nodes,”
However, Sugabrahmam teaches “said datacenter representation including a three-level hierarchy a topological representation including a representation of nodes and representations of corresponding node connections, said three-level hierarchy topological representation facilitating recognition by said user of relationships between said nodes, (See [0014] and Fig. 1. According to Applicant’s specification [0010]-[0011], “Datacenter 100 is organized as a three-level hierarchy (datacenter, hosts, virtual machines), while the present invention can also be applied to hierarchies with lesser or greater numbers of hierarchical levels; Host includes a host machine and a hypervisor.” Sugabrahmam teaches in [0014] and Fig. 1., a three-level hierarchy of virtual datacenters and hosts with virtual machines and hypervisors. Hypervisors 112 and 113 provide a software interface layer that abstracts computing resource hardware into virtualized hardware, enabling sharing of the computing resource hardware among virtual machines.
But, Pawar does not explicitly disclose “said tags rendered based on overlay data objects which are separate from said three-level hierarchy topological representation topological data object used to render the topological datacenter image, said overlay data objects providing data for rendering all image objects of a given type.”
However, Sugabrahmam teaches” said tags rendered based on overlay data objects which are separate from said three-level hierarchy topological representation topological data object used to render the topological datacenter image, said overlay data objects providing data for rendering all image objects of a given type” (According to Applicant’s specification, [0014]-0016]) “For example, host image 1061. is tagged with a “PR’* sign 208 indicating, that a problem report has been issued with respect to host 108. A problem, report is a report of a problem typically issued, by a customer of. a. datacenter. Host image .1061 is tagged with a “C€” sign 210 indicating a configuration change has been applied to host 106. 10 Host Image 104! is tagged with a PR sign 212, indicating a problem report has been issued with respect to host 104. Host image 1041 is tagged with a top-priority (fire) sign 214 (Chinese character for fire). Of course, other signs can he used for the overlays, ill 200, as shown in. FIG. 2, might, for example, suggest that a top-priority is problem associated with host 1.04 may have been caused by a configuration change of host 106. Of course, other possibilities may be inferred as well. Signs 208, 210, 212, and. 214 are rendered based on. Overlay data objects, which are separate from a topological, data object used to 20 render the topological datacenter Image 1001. Each overlay data object provides the data for rendering all image objects of a given type. For example, PR signs 208 and 212 belong to the same overlay data object. While, CC sign 210 belongs to an overlay object that is separate from the overlay object used to generate the PR sign.
Sugabrahmam teaches in Fig. 1, [0014]-[0017], [0037], [0044]-[0046]) (According to Applicant’s specification [0010]-[0011], “Datacenter 100 is organized as a three-level hierarchy (datacenter, hosts, virtual machines), while the present invention can also be applied to hierarchies with lesser or greater numbers of hierarchical levels; Host includes a host machine and a hypervisor. Sugabrahmam teaches in [0014] and Fig. 1., a three-level hierarchy of virtual datacenters and hosts with virtual machines and hypervisors. Hypervisors 112 and 113 provide a software interface layer that abstracts computing resource hardware into virtualized hardware, enabling sharing of the computing resource hardware among virtual machines.
A datastore can also store VM configuration files that contain VM snapshots i.e., topical representation, used by a hypervisor to configure and run VMs. Datastores 118P store files for protected VMs 116P, and datastores 118R store files for recovery VMs 116R. Datastores 118P, 118R are abstracted from the underlying mass storage of storage systems 120, 121. For example, a given datastore can be stored on one or more logical storage units 122 and 123, respectively, as logical volumes or logical unit numbers (LUNs), which are logical block storage devices exposed by the storage system. A given logical storage unit of a storage system can store multiple datastores, and a datastore can span across multiple logical storage units. Includes a tag manager 308 configured to tag replicated datastores 302 with special tags indicating storage-based replication properties of the datastores. In some embodiments, recovery manager 306 may tag a datastore with a status tag indicating whether the datastore is replicated or not, with a consistency group tag indicating which consistency group the datastore belongs to, and a protection group tag indicating in which protection group the datastore is protected in recovery manager 306. Other types of special tags may be utilized. Also, FIG. 4 is a flow diagram depicting a method 400 for tagging a datastore with replication properties.)
But, Pawar does not explicitly disclose “said overlay data objects appearing at different hierarchical levels, said tags configured such that said tags represent data describing changes that occurred within a specific time range, said tags having unique identifiers at a first level, said tags not having unique identifiers at a second level.”
 However, Sugabrahmam teaches “said overlay data objects appearing at different hierarchical levels, said tags configured such that said tags represent data describing changes that occurred within a specific time range, said tags having unique identifiers at a first level, said tags not having unique identifiers at a second level.” [0014], [0024], and Fig. 1, Fig. 3., a three-level hierarchy of virtual datacenters and hosts with virtual machines and hypervisors. Hypervisors 112 and 113 provide a software interface layer/overlay that abstracts computing resource hardware into virtualized hardware, enabling sharing of the computing resource hardware among virtual machines. An RPO can be specified in terms of time, write operations, amount of data changed, etc. For example, if an RPO for a certain set of data objects is specified as twenty-four hours, then a storage replication method designed to support this RPO would need to replicate the set of data objects at least every twenty-four hours.  Fig. 3 shows a, recovery manager which tags all datastores that are part of a consistency group with a consistency group tag 322 which contains a first level unique group identifier. In this way, all datastores that belong to the same consistency group will have the same tag assigned to them. Also, FIG. 4 is a flow diagram depicting a method 400 for tagging a datastore with replication properties.)
“each of said overlay data objects includes a respective check box that, when checked, indicates that a corresponding one of said overlay data objects is active, said overlay data objects including a top-priority overlay which identifies said nodes with problems requiring attention” See Pawar [0320], User interface elements may comprise elements such as check boxes from graphical user interface, command line interface, and other suitable interfaces. 
See also: Sugabrahmam [0014], [0024], and Fig. 1, Fig. 3., a three-level hierarchy of virtual datacenters and hosts with virtual machines and hypervisors. The hypervisors provide a software interface layer/overlay that abstracts computing resource hardware into virtualized hardware, enabling sharing of the computing resource hardware among virtual machines. An RPO can be specified in terms of time, write operations, amount of data changed, etc. For example, if an RPO for a certain set of data objects is specified as twenty-four hours, then a storage replication method designed to support this RPO would need to replicate the set of data objects at least every twenty-four hours.  Fig. 3 shows a level with (GUID). The recovery manager tags all datastores that are part of a consistency group with a group tag. All datastores that belong to the same group will have the same tag assigned to them. Also, FIG. 4 is a flow diagram showing the tagging of a datastore with replication properties.
Sugabrahmam [0058]-[0059] also presents an alert or warning in a user interface such as check-boxes used by the user to access virtualization management module. May transmit an alert to the user. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to combine Pawar et al. (System and methods to categorize unprotected virtual machines) with Sugabrahmam (Preventing migration of a virtual machine from affecting disaster recovery of replica) in order to ensure data availability upon storage failures, site disasters, or planned maintenance and to enable users to manage their virtual datacenter easily and efficiently without any manual intervention. Sugabrahmam [0020]
Regarding claim 2, Pawar in view of Sugabrahmam discloses “The process of Claim 1 wherein the parameters, belong to respective parameter classes and each of the tags indicates a change that occurred to a respective value of a respective parameter belonging to a parameter class in a first set of parameter classes specified by the user.” (See [0151], [0192]) (The media agent 144 and/or other components such as the storage manager 140 may in some cases incorporate additional functionality, such as data classification, content indexing, deduplication, encryption, compression, and the like. A HSM operation is generally an operation for automatically moving data between classes of storage devices, such as between high-cost and low-cost storage devices. For instance, an HSM operation may involve movement of data from primary storage devices 104 to secondary storage devices 108, or between tiers of secondary storage devices 108. With each tier, the storage devices may be progressively relatively cheaper, have relatively slower access/restore times, etc.)
Regarding claim 4, Pawar in view of Sugabrahmam discloses “The process of Claim 2 wherein the parameters include configuration problem reports or service reports.” (See [0118], [0215]) (Operations management can generally include monitoring and managing the health and performance of information management system 100 by, without limitation, performing error tracking, generating granular storage/performance metrics (e.g., job success/failure information, deduplication efficiency, etc.), generating storage modeling and costing information, and the like. monitoring completion of and providing status reporting related to secondary storage operations;)
Regarding claim 5, Pawar in view of Sugabrahmam discloses “The process of Claim 2 wherein the parameters include knowledge-based items relating to datacenters other than the target datacenter.”  (See [0300]-[0301]) (In a further embodiment, the process 900 retrieves the backup characteristics associated with the virtual machines 785 not assigned a backup policy from the virtual machine management software 740. Examples of backup characteristics are the type of client, processor platform, operating system, type and version of software being run, the user, the location of the user, the department to which the virtual machine 785 is assigned, name of the virtual machine 785, guest DNS hostname, guest operating system, location in the virtual machine management software 740 of one or more of a folder, resource pool, datacenter, and vApp, location of the virtual machine datastore 290, attributes in the virtual machine management software 740, state of the virtual machine 785, such as power on, and the like. )
At block 906, the process 900 automatically determines whether the virtual machine's backup characteristics meet the criteria for pre-defined categories or auto-discovery rules associated with backup policies. Each category is associated with criteria and a backup policy. In an embodiment, the process 900 automatically compares the backup characteristics associated with the virtual server 785 to the criteria associated with the categories of auto-discovery rules.)
Regarding claim 6, Pawar in view of Sugabrahmam discloses “The process of Claim 2 further comprising responding to interaction with a hierarchical-level control to change the hierarchical level of a representation of the datacenter.” (See [0192]) (Hierarchical storage management operation involve movement of data from primary storage devices 104 to secondary storage devices 108, or between tiers of secondary storage devices 108.)
Regarding claim 7, Pawar in view of Sugabrahmam discloses “The process of Claim 2 further comprising responding to an interaction with a control to select which parameter classes are specified by the user.” (See [0076]) (Hosted services may include software-as-a-service (SaaS), platform-as-a-service (PaaS), application service providers (ASPs), cloud services, or other mechanisms for delivering functionality via a network. As it provides services to users, each hosted service may generate additional data and metadata under management of the information management system 100, e.g., as primary data 112. The user interface 158 may include information processing and display software, such as a graphical user interface ("GUI"), an application program interface ("API"), or other interactive interface through which users and system processes can retrieve information about the status of information management operations (e.g., storage operations) or issue instructions to the information management system 100 and its constituent components.)
Regarding claim 8, Pawar in view of Sugabrahmam discloses “The process of Claim 2 further comprising interacting with a snapshot control for selecting which snapshots are to be used to generate the overlays.” (See [0195]) (When a user requests access to the HSM data that has been removed or migrated, the information management system 100 uses the stub to locate the data and often make recovery of the data appear transparent, even though the HSM data may be stored at a location different from the remaining source data. The stub may also include some metadata associated with the corresponding data, so that a file system and/or application can provide some information about the data object and/or a limited-functionality version (e.g., a preview) of the data object.
As per claim 9, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A system comprising non-transitory media encoded with code that, when executed by hardware, causes the hardware to implement a process” (See [0276]) (the information management cell 750 can include virtual machine management software 740, a storage or information manager 701, one or more virtual machines 785, one or more primary data storage mediums 290, one or more media agents 205, and one or more secondary storage mediums 215.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to combine Pawar et al. (System and methods to categorize unprotected virtual machines) with Sugabrahmam (Preventing migration of a virtual machine from affecting disaster recovery of replica) in order to ensure data availability upon storage failures, site disasters, or planned maintenance and to enable users to manage their virtual datacenter easily and efficiently without any manual intervention. Sugabrahmam [0020]
As per claim 10, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.
As per claim 12, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.
As per claim 13, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.
As per claim 14, this claim is rejected based on rationale given above for rejected claim 6 and is similarly rejected.
As per claim 15, this claim is rejected based on rationale given above for rejected claim 7 and is similarly rejected.
As per claim 16, this claim is rejected based on rationale given above for rejected claim 8 and is similarly rejected.
As per claim 17, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected,, including “A system comprising non-transitory media encoded with code that, when executed using hardware, causes to be implemented a process” (See [0276]) (the information management cell 750 can include virtual machine management software 740, a storage or information manager 701, one or more virtual machines 785, one or more primary data storage mediums 290, one or more media agents 205, and one or more secondary storage mediums 215. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to combine Pawar et al. (System and methods to categorize unprotected virtual machines) with Sugabrahmam (Preventing migration of a virtual machine from affecting disaster recovery of replica) in order to ensure data availability upon storage failures, site disasters, or planned maintenance and to enable users to manage their virtual datacenter easily and efficiently without any manual intervention. Sugabrahmam [0020]
Regarding claim 18, Pawar in view of Sugabrahmam discloses “The system of Claim 17 wherein the identified differences are assigned to plural difference categories, the process further including changing which, categories of identified differences are displayed based, on user interactions with difference-category user-interface elements.” (See [0012]) (Automatically retrieving one or more categories, each category associated with criteria and a backup policy, automatically comparing with one or more computer processors the backup characteristics of each virtual machine not associated with a backup policy with the criteria associated with each category, and when the backup characteristics of the virtual machine match the criteria associated with the category.The user interface 158 may include information processing and display software, such as a graphical user interface ("GUI"), an application program interface ("API"), or other interactive interface.)
Regarding claim 19, Pawar in view of Sugabrahmam discloses “The system of Claim 18 wherein the difference-category user-interface elements include a difference-category that, when activated, cause instances of a respective category of identified difference to be added to the display.” (See [0125]) (The user interface 158 may include information processing and display software, such as a graphical user interface ("GUI"), an application program interface ("API"), or other interactive interface through which users and system processes can retrieve information about the status of information management operations (e.g., storage operations) or issue instructions to the information management system 100 and its constituent components.)
Regarding claim 20, Pawar in view of Sugabrahmam discloses “The system of Claim 19 wherein the process further includes, in response to a hovering over an instance of a difference-category user Interface element, displaying a textual description of the difference represented by the user-interface element.” (The user interface 158 may include information processing and display software, such as a graphical user interface ("GUI"), an application program interface ("API"), or other interactive interface through which users and system processes can retrieve information about the status of information management operations (e.g., storage operations) or issue instructions to the information management system 100 and its constituent components. A user may employ the GUI to view the status of pending storage operations or to monitor the status of certain components in the information management system 100.)
Regarding claim 21, Pawar in view of Sugabrahmam discloses “The system of Claim 17 wherein the process further includes, in response to an interaction with the display, changing at least one of the snapshots and associated times used to identify differences.” (See [0127]) (Via the user interface 158, users may optionally issue instructions to the components in the information management system 100 regarding performance of storage and recovery operations. For example, a user may modify a schedule concerning the number of pending secondary copy operations. As another example, a user may employ the GUI to view the status of pending storage operations or to monitor the status of certain components in the information management system 100.)
Regarding claim 22, Pawar in view of Sugabrahmam discloses “The system of Claim 18 wherein the difference categories include: a fault/failure category having instances corresponding to failures or faults in a component of the computer system, a problem-report category having instances in which, problems have been reported referring to a component of the computer system; a service-report category having instances in which a solution, to a problem is reported referring to a component of the computer system; and a configuration-change category having instances hi which the configuration of a component has been changed.” (See [0215]) (Operations management can generally include monitoring and managing the health and performance of information management system 100 by, without limitation, performing error tracking, generating granular storage/performance metrics (e.g., job success/failure information, deduplication efficiency, etc.), generating storage modeling and costing information, and the like.)
Regarding claim 23, Pawar in view of Sugabrahmam discloses “The system of Claim 18 wherein the computer system is hierarchical and in which a user can navigate the user interface to display different levels of the hierarchy, such, that, for at least one case the tags reappear at different displayed levels.” (See [0191]) (Operations associated with moving data through various tiers of storage are sometimes referred to as information lifecycle management (ILM) operations. One type of ILM operation is a hierarchical storage management (HSM) operation.)
Regarding claim 24, Pawar in view of Sugabrahmam discloses “The system of Claim 23 wherein the tags change in form as the user changes hierarchical levels.” (See [0191]) (Operations associated with moving data through various tiers of storage are sometimes referred to as information lifecycle management (ILM) operations.)
				



 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached Mon-Fri, 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY M MCGHEE/Examiner, Art Unit 2154        

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154